Citation Nr: 1234218	
Decision Date: 10/02/12    Archive Date: 10/11/12	

DOCKET NO.  08-26 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include panic attacks and posttraumatic stress disorder.

2.  Entitlement to service connection for a right knee disability, to include chronic sprain of the right knee joint, claimed as secondary to the service-connected residuals of a spiral fracture of the right distal fibula with ankle impairment.

3.  Entitlement to service connection for a right hip disability, to include chronic right hip sprain, claimed as secondary to the service-connected residuals of a spiral fracture of the right distal fibula with ankle impairment.

4.  Entitlement to service connection for degenerative joint and/or disc disease of the lumbar spine, claimed as secondary to the service-connected residuals of a spiral fracture of the right distal fibula with ankle impairment.

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to service connection for migraine headaches.

REPRESENTATION

Appellant represented by:	C. E. Brown, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2008 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

For reasons which will become apparent, this appeal is being REMANDED to the RO.  VA will notify you if further action is required on your part.


REMAND

At the time of the filing of a Substantive Appeal in April 2012, the Veteran indicated that he desired a live Board videoconference hearing prior to a final adjudication of his current claims.  Moreover, in correspondence of April 2012, the Veteran's attorney once again requested that the Veteran be afforded a live videoconference hearing.  Pertinent evidence of record is to the effect that the Veteran has not yet been afforded that hearing before a Veterans Law Judge.  Nor has his request for such a hearing been withdrawn.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take appropriate action to schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO located in Detroit, Michigan.  The Veteran and his attorney should be provided appropriate notice as to the hearing, with a letter documenting the notice included in the claims file.

Following completion of the above action, the Veteran's claims folder, if in order, should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



